Citation Nr: 0401579	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  03-00 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for left leg varicose 
veins with a history of thrombophlebitis, rated 50 percent 
disabling prior to February 15, 2002.

2.  Entitlement to an increased rating for left leg varicose 
veins with a history of thrombophlebitis, evaluated as 60 
percent disabling from February 15, 2002.

3.  Entitlement to a compensable evaluation for a tender 
symptomatic scar.

4.  Entitlement to a compensable evaluation for an 
asymptomatic scar.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran (appellant, claimant) served on active duty from 
May 1951 to May 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina which denied the claim for a rating 
higher than 20 percent for varicose veins with thrombosis.  
In a July 1993 rating decision, the RO increased the 
claimant's disability rating to 50 percent, effective from 
April 1992.  In a July 1993 letter, the RO notified the 
claimant that this increase was a total grant of benefits 
sought on appeal and closed his appeal.  A claimant, however, 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 
(1993).  Since the claimant could in 1993 potentially receive 
a rating higher than 50 percent on an extraschedular basis, 
the appeal of the February 1993 rating decision remains open.  

The Board notes that a September 2002 rating decision 
increased the veteran's disability rating to 60 percent, 
effective from February 15, 2002.  Therefore, the Board has 
styled the issues as noted on the title page.  

In April 2003, the representative raised a claim for 
entitlement to service connection for a right leg post-
phlebitic syndrome.  This issue has not been addressed by the 
RO and is therefore not before the Board at this time.  It is 
referred to the RO for appropriate action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below, VA will notify you of the further action 
required on your part.


REMAND

A July 2002 VA examination report indicates that the veteran 
was receiving treatment from the Greenville, VA Outpatient 
Clinic.  Records of such treatment have not been obtained by 
the RO.  Prior to further consideration of the issue on 
appeal, the RO should ensure that all VA treatment records 
have been obtained and associated with the claims file.  

It is also noted that the July 2002 VA examiner did not have 
the veteran's claims file available for review.  In addition, 
in a December 2002 statement, the claimant indicated that he 
had symptoms associated with the next higher rating.  The RO 
should thus schedule the claimant for another VA examination, 
and provide the claims file to the examiner for review.    

Further, the RO must ensure that there is full compliance 
with all provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A (West 2002).  In particular, the RO must ensure that 
all notice and development action required under the VCAA has 
been accomplished.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Hence, the claimant must be specifically advised 
what evidence is necessary to substantiate his claim, what 
specific portion of that evidence he must personally secure, 
and what specific portion VA will secure on his behalf.  In 
this regard, the RO's June 2002 letter, as well as subsequent 
letters, are inadequate because they do not adequately 
explain what evidence is needed to substantiate the increased 
rating claim, and whether it is the veteran or VA that is 
responsible for securing that particular evidence.   

Finally, it is noted that the veteran has filed a 
disagreement with the RO's December 2002 rating decision 
denying entitlement to increased ratings for scars.  The 
record does not indicate that a statement of the case (SOC) 
has been issued.  The RO should issue a SOC on this matter.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, this case is REMANDED for the following:

1.  The RO should furnish to the veteran 
and his representative a SOC on the 
issues pertaining to entitlement to 
increased ratings for scars.  The RO 
should explain to the veteran the time 
period for filing a substantive appeal, 
and furnish a VA Form 9 (Appeal to the 
Board of Veterans' Appeals) to facilitate 
such filing.  The veteran is hereby 
notified that the Board will have 
jurisdiction to consider these issues if, 
and only if, an appeal is perfected with 
the timely filing of a substantive 
appeal.

2.  The RO must ensure that all action 
necessary under the VCAA concerning the 
duty to notify and assist the appellant 
is accomplished.  This includes 
notification of the law, as well as 
compliance with the notice requirements 
as to what specific evidence VA will 
secure and what specific evidence the 
claimant must personally submit to 
substantiate the claims.  If further 
development is necessary to comply with 
the applicable law and regulations, all 
such development must be accomplished.  
The RO must provide adequate reasons and 
bases for its determination.  

3.  The RO should ask the veteran to 
identify all providers that have treated 
him for his left leg varicose veins with 
thrombophlebitis since 1992.  The RO 
should then take the appropriate steps to 
obtain all such records, to include all 
records from the Greenville VA Outpatient 
Clinic.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts, the RO is unable to 
secure records from any identified 
provider, it must notify the claimant and 
(a) identify the specific records that it 
is unable to obtain; (b) briefly explain 
the efforts it has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claim.  The claimant must then be given 
an opportunity to respond.  

4.  Thereafter, the RO must schedule the 
veteran for VA examination to determine 
the severity of the left leg varicose 
veins with history of thrombophlebitis.  
The claims file must be provided to the 
examiner for his/her review.  The 
examiner must set forth all complaints 
and clinical findings pertinent to the 
service-connected disorder of the left 
leg.  The examiner must specifically 
indicate whether the claimant has massive 
board-like edema with constant pain at 
rest due to varicose veins.  

5.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete or if any 
additional action is necessary, 
appropriate corrective action is to be 
taken.  

7.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the appealed issues.  The RO 
must document their consideration of the 
veteran's entitlement to an 
extraschedular rating.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations (both old and new 
rating criteria), and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



